Appeal from an order of the Family Court, Cayuga County (Mark H. Fandrich, J.), dated April 1, 2004 in a proceeding pursuant to Family Court Act article 10. The order adjudicated the child neglected and ordered that respondent be placed under petitioner’s supervision for a period of 12 months upon the terms and conditions set forth in a service plan.
It is hereby ordered that said appeal be and the same hereby is unanimously dismissed without costs.
Memorandum: This appeal from an order dated April 1, 2004 is dismissed, as that order was superseded by an order dated July 20, 2004 (see Matter of Erie D. [appeal No. 1], 162 AD2d 1051 [1990]). We decline to exercise our discretion to treat the notice of appeal as one taken from the subsequent order (see CPLR 5520 [c]; cf. Ranter v Pieri, 11 AD3d 912 [2004]) because the subsequent order was entered upon respondent’s consent, and thus no appeal lies from that order (see Matter of Cherilyn P., 192 AD2d 1084 [1993], lv denied 82 NY2d 652 [1993]). Present—Pigott, Jr., P.J., Green, Kehoe, Martoche and Hayes, JJ.